Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on November 20, 2020 was in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of Invention of Group I (claims 10-20) in the reply filed on 02/22/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 19 recites the limitation "the structure" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
For the purposes of examination, the examiner interprets “the structure” as “the first structure”.  However, appropriate correction and/or clarification is requested.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 10, 12-14, 16 & 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogura et al. (Pub. No.: JP 2014229665 (A)).
	Regarding Claim 10, Ogura et al. discloses a structure, comprising:										a semi-conducting substrate (Par. 0016; Fig. 3 - semi-conducting substrate 20 (a silicon substrate));											
Regarding Claim 12, Ogura et al., as applied to claim 10, discloses the structure, wherein a region of the semi-conducting substrate located under the first region of the electrically insulating layer is configured to form at least one first electronic component and a region of the semi-conducting substrate located under the second region of the electrically insulating layer is configured to form at least one second electronic component (Par. 0015-0019).
Regarding Claim 13, Ogura et al., as applied to claim 12, discloses the structure, wherein the first component is a volatile memory component or a high voltage CMOS component and the second component is a digital component or a low voltage CMOS component (Par. 0015-0021- a high-voltage CMOS component (transistor) and a low-voltage CMOS component (transistor)).
Regarding Claim 14, Ogura et al., as applied to claim 10, discloses the structure, wherein an interface between the semi-conducting substrate and the first region of the electrically insulating layer has a peripheral bowl shape (Figs. 7(a); 14(b); 15(a) etc.).
Regarding Claim 16, Ogura et al. discloses a device, comprising:											a semiconductor substrate (Par. 0016; Fig. 3 - semiconductor substrate 20 (a silicon substrate));													a first structure on the semiconductor substrate (Par. 0016; Fig. 7(a) – the structure corresponding to region R2 could be considered as the first structure), the first structure including:														a first electrically insulating layer on a first portion of the semiconductor substrate (Par. 0023 & 0041; Fig. 7(a) - electrically insulating layer 60 (a silicon oxide film) on the semiconductor substrate 20 corresponding to region R2); and 							a first silicon nitride layer on the first electrically insulating layer (Par. 0023 & 0041; Fig. 7(a) - silicon nitride layer 61 on first electrically insulating layer 60 corresponding to region R2); 													a second structure on the semiconductor substrate (Par. 0016; Fig. 7(a) – the structure corresponding to region R1 could be considered as the second structure), the second structure including: 														a second electrically insulating layer on a second portion of the semiconductor substrate (Par. 0023 & 0041; Fig. 7(a) - electrically insulating layer 60 (a silicon oxide film) on the semiconductor substrate 20 corresponding to region R1); and							a second silicon nitride layer on the second electrically insulating layer (Par. 0023 
Regarding Claim 19, Ogura et al., as applied to claim 16, discloses the structure, wherein the structure is a volatile memory component or a high voltage CMOS component and the second structure is a digital component or a low voltage CMOS component (Par. 0015-0021- a high-voltage CMOS component (transistor) and a low-voltage CMOS component (transistor)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 11 & 17-18 are rejected under 35 U.S.C. 103 as obvious over Ogura et al. (Pub. No.: JP 2014229665 (A)), as applied to claim 10 and claim 16.
Regarding Claim 11, Ogura et al., as applied to claim 10, does not disclose               the structure, wherein the lateral undercut of the first region of the electrically insulating layer is between 2 and 20 times as large as that of the second region.						However, Ogura et al. teaches                 				        		        the structure, wherein the lateral undercut of the first region of the electrically insulating layer could be as large as required compared to the undercut of the electrically insulating layer of the second region.											Ogura et al. teaches that the lateral undercut of the electrically insulating layer of the first region where high-voltage devices will be formed should be much more compared to the undercut of the electrically insulating layer of the second region where low-voltage devices will be formed (Par. 0019). To withstand large voltages, the corner of the active region associated with the first region has to have large roundness (larger radius of curvature) whereas active region associated with the second region where low voltage devices will be formed does not Ogura et al. discloses the claimed invention except for the structure, wherein the lateral undercut of the first region of the electrically insulating layer is between 2 and 20 times as large as that of the second region. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to adapt the structure, wherein the lateral undercut of the first region of the electrically insulating layer is between 2 and 20 times as large as that of the second region., since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955). 
Regarding Claim 17, Ogura et al., as applied to claim 16, does not disclose               the structure, wherein the second distance is at least two times greater than the first distance.	However, Ogura et al. teaches                 				        		        the structure, wherein the lateral undercut of the first region of the electrically insulating layer could be as large as required compared to the undercut of the electrically insulating layer of the second region.											Ogura et al. teaches that the lateral undercut of the electrically insulating layer of the first region where high-voltage devices will be formed should be much more compared to the undercut of the electrically insulating layer of the second region where low-voltage devices will be formed (Par. 0019). To withstand large voltages, the corner of the active region associated Ogura et al. discloses the claimed invention except for the structure, wherein the second distance is at least two times greater than the first distance. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to adapt the structure, wherein the second distance is at least two times greater than the first distance, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding Claim 18, Ogura et al., as applied to claim 16, does not disclose               the structure, wherein the second distance is at least ten times greater than the first distance.	However, Ogura et al. teaches                 				        		        the structure, wherein the lateral undercut of the first region of the electrically insulating layer could be as large as required compared to the undercut of the electrically insulating layer of the second region.											Ogura et al. teaches that the lateral undercut of the electrically insulating layer of the first region where high-voltage devices will be formed should be much more compared to the undercut of the electrically insulating layer of the second region where low-voltage devices will be formed (Par. 0019). To withstand large voltages, the corner of the active region associated Ogura et al. discloses the claimed invention except for wherein the second distance is at least ten times greater than the first distance. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to adapt wherein the second distance is at least ten times greater than the first distance, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).

Claims 15 & 20 are rejected under 35 U.S.C. 103 as obvious over Ogura et al. (Pub. No.: JP 2014229665 (A)), as applied to claim 10 and claim 16, further in view of Passi et al. (“Anisotropic vapor HF etching of silicon dioxide for Si microstructure release”-2012).
Regarding Claim 15, Ogura et al., as applied to claim 10, does not disclose               the structure, wherein the first region of the electrically insulating layer has a concentration of implanted species greater than or equal to 1014 at/cm2 and the second region has a concentration of implanted species lower than or equal to 1011 at/cm2.							However, Passi et al. implicitly discloses                 				        14 at/cm2 and the second region has a concentration of implanted species lower than or equal to 1011 at/cm2 (Section 3. Samples fabrication).			Passi et al. teaches that the etch rate of silicon oxide can be enhanced by ion implantation. Ion implantation creates damages and enhances the etch rate of silicon oxide in both liquid and vapor phase hydrofluoric acid. It further teaches that the etch rate ratio between implanted and un-implanted silicon oxide could be made as high as 150. Ogura et al. also teaches ways to etch silicon oxide more in one region (Fig. 7(a) - Region R1) compared to silicon oxide in the other region (Fig. 7(a) - Region R2). Ogura et al. has to protect silicon oxide of region R2 with a patterned photoresist layer when the silicon oxide of the region R1 is wet-etched (Figs. 5(a)-7(b)). Clearly etch-selectivity between the two separated regions R1 & R2 of the structure of Ogura et al. could instead be achieved by ion-implanting one region (e.g., region R1) and not implanting the other region (e.g., region R2) as taught by Passi et al. If Ogura et al. is modified by Passi et al., there would be no need to cover region R2 with a patterned resist layer when region R1 is etched. Both the regions can remain exposed to the etchant whereas silicon oxide layer 60 of region R1 will be laterally etched faster than the silicon oxide of region R2.			It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Passi et al. to adapt the structure, wherein the first region of the electrically insulating layer of Ogura et al. has a concentration of implanted species greater than or equal to 1014 at/cm2 and the second region has a concentration of implanted species lower than or equal to 1011 at/cm2 in order to be able to etch the electrically insulating layer of the first region at a higher rate than the electrically insulating layer of the second region. 	 
Regarding Claim 20, Ogura et al., as applied to claim 16, does not disclose               the structure, wherein the first electrically insulating layer has a concentration of implanted species greater than or equal to 1014 at/cm2 and the second electrically insulating layer has a concentration of implanted species lower than or equal to 1011 at/cm2.			However, Passi et al. implicitly discloses                 				        the structure, wherein the first electrically insulating layer has a concentration of implanted species greater than or equal to 1014 at/cm2 and the second electrically insulating layer has a concentration of implanted species lower than or equal to 1011 at/cm2 (Section 3. Samples fabrication).												Passi et al. teaches that the etch rate of silicon oxide can be enhanced by ion implantation. Ion implantation creates damages and enhances the etch rate of silicon oxide in both liquid and vapor phase hydrofluoric acid. It further teaches that the etch rate ratio between implanted and un-implanted silicon oxide could be made as high as 150. Ogura et al. also teaches ways to etch silicon oxide more in one region (Fig. 7(a) - Region R1) compared to silicon oxide in the other region (Fig. 7(a) - Region R2). Ogura et al. has to protect silicon oxide of region R2 with a patterned photoresist layer when the silicon oxide of the region R1 is wet-etched (Figs. 5(a)-7(b)). Clearly etch-selectivity between the two separated regions R1 & R2 of the structure of Ogura et al. could instead be achieved by ion-implanting one region (e.g., region R1) and not implanting the other region (e.g., region R2) as taught by Passi et al. If Ogura et al. is modified by Passi et al., there would be no need to cover region R2 with a patterned resist layer when region R1 is etched. Both the regions can remain exposed to the etchant whereas silicon oxide layer 60 of region R1 will be laterally etched faster than the silicon oxide of region R2.			It would have been obvious to one having ordinary skill in the art at the time the 14 at/cm2 and the second electrically insulating layer has a concentration of implanted species lower than or equal to 1011 at/cm2in order to be able to etch the first electrically insulating layer at a higher rate than the second electrically insulating layer. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED I GHEYAS whose telephone number is (571)272-0592.  The examiner can normally be reached on M-F 8:30 AM - 5:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

03/05/2022